Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2004 In connection with this Amendment No. 1 tothe Quarterly Report of IEH Corporation (the “Company”) on Form 10-Q for the quarter ending December 25, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael Offerman, President of the Company, respectfully certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2004, that: The Report fully complies with the requirements of the Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Michael Offerman Michael Offerman President (Principal Executive Officer) Date: May 11, 2010 This Certification is being furnished solely to accompany the Report pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, and shall not be deemed “filed” by the Company for purposes of Section18 of the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date of this Report, irrespective of any general incorporation language contained in such filing. A signed original of this written statement required by Section906 has been provided to the Companyand will be retained by the Company. and furnished to the Securities and Exchange Commission or its staff upon request. -32-
